                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION
                         CIVIL ACTION NO. 3:20-CV-00626-DSC


 JUAN PABLO GIRON,                                 )
                                                   )
                    Plaintiff,                     )
                                                   )
 v.                                                )
                                                   )
 SQUARE A CONSTRUCTION INC. et al.                 )
                                                   )
                                                   )
                  Defendants.                      )



                                 MEMORANDUM AND ORDER


       THIS MATTER is before the Court on “Plaintiff’s Motion for Preliminary Certification

of a Collective Action, for Disclosure of Contact Information for Potential Opt-In Plaintiffs, and

to Distribute Court-Approved Notice Pursuant to 29 U.S.C. 216(B)” (document # 18), as well as

the parties’ briefs and exhibits, Docs 19–21. Plaintiff seeks conditional certification of a collective

action for his Fair Labor Standard Act (“FLSA”) claims and authorization to send Court-

supervised notice of this action pursuant to Section 216(b).


       The Parties have consented to the Magistrate Judge jurisdiction pursuant to 28 U.S.C. §

636(c) and this Motion is now ripe for consideration.


       For the reasons set forth herein, the Motion is denied.




          Case 3:20-cv-00626-DSC Document 23 Filed 06/17/21 Page 1 of 5
                     I.      FACTUAL AND PROCEDURAL HISTORY


       Plaintiff alleges that he was employed as a commercial truck driver by Defendants from

March 23, 2016 to September 22, 2019. He worked between sixty-five to eighty hours per week

and was denied time-and-a-half overtime pay for work performed over forty hours per week.

Plaintiff was also misclassified as an independent contractor and paid via IRS Form 1099.


       During his employment, Plaintiff interacted with fifteen to forty individuals who were also

employed by Defendants to assist with construction projects as hourly independent contractors.

These employees’ job titles included drivers, mechanics, warehouse workers, repairmen,

bricklayers, framers, and concrete masons. They have informed Plaintiff that they were also

classified as independent contractors and denied time-and-a-half wages for their work performed

over forty hours per week.


       Plaintiff seeks to bring his FLSA claims on behalf of himself and all other similarly situated

“current and former laborers who are hourly, non-exempt employees of [Defendants] within the

state of North Carolina.” (Complaint ¶ 3).


                               II.     STANDARD OF REVIEW


       The FLSA provides that a plaintiff may maintain a collective action against [his] employer

for “unpaid overtime compensation.” 29 U.S.C. § 216(b) (“An action … may be maintained

against any employer … by any one or more employees for and in behalf of himself or themselves

and other employees similarly situated.”). It further states that “[n]o employee shall be a party

plaintiff to any such action unless he gives his consent in writing to become such a party and such

consent is filed in the court in which such action is brought.” Id.




          Case 3:20-cv-00626-DSC Document 23 Filed 06/17/21 Page 2 of 5
        Courts in the Fourth Circuit conduct a two-step inquiry in deciding whether an FLSA claim

may proceed as a collective action. Adams v. Citicorp Credit Servs., 93 F. Supp. 3d 441, 452-53

(M.D.N.C. 2015). First, the court determines whether plaintiff and putative opt-in plaintiffs are

“similarly situated” to merit sending notice of the action to the potential members of the class. Id.

If they are, additional plaintiffs can “opt-in” to the lawsuit. Id.


        The FLSA does not define the term "similarly situated" and neither the Supreme Court nor

the Fourth Circuit have addressed the issue. However, district courts in the Fourth Circuit have

held that "to be similarly situated for purposes of § 216(b), persons must raise a similar legal issue

as to . . . nonpayment or minimum wages or overtime arising from at least a manageably similar

factual setting with respect to their job requirements and pay provisions, but their situations need

not be identical." Rosinbaum v. Flowers Foods, Inc., 238 F. Supp. 3d 738, 743 (E.D.N.C. 2017)

(quotations omitted) (emphasis added); see also Yerger v. Liberty Mutual Group, Inc., 2011 WL

5593151, at *4 (E.D.N.C. 2011) (“In assessing conditional certification, courts examine a variety

of factors, including the factual and employment settings of the individual [] plaintiffs, the different

defenses to which the plaintiffs may be subject on an individual basis, [and] the degree of fairness

and procedural impact of certifying the action as a collective action.”). To meet this burden and

demonstrate that a potential class of similarly situated members exists, “plaintiffs generally need

only make a relatively modest factual showing that [] a common policy, scheme, or plan exists.”

Mitchel v. Crosby Corp., 2012 WL 4005535, at *2 (D. Md. 2012). But “[p]laintiffs must set forth

more than vague allegations with meager factual support.” Adams, 93 F. Supp. 3d at 453.


        The second step of collective certification usually occurs after discovery has largely been

completed and allows a court to make the final determination “of whether all plaintiffs are

sufficiently similarly situated to proceed together in a single action.” Id. at 452–453.



          Case 3:20-cv-00626-DSC Document 23 Filed 06/17/21 Page 3 of 5
                                       III.     DISCUSSION


        Plaintiff has set forth only vague allegations with meager factual support that the putative

class members are similarly situated. While some Fourth Circuit courts hold that a plaintiff need

only show that “a common policy, scheme, or plan [that violated the law] exists,” in practice,

conditional FLSA class certification is only granted when the plaintiff provides at least minimal

evidence that the proposed class also has manageably similar job duties. See Edwards v. Optima

Health Plan, 2021 WL 1174724 (E.D.Va. 2021) (granting conditional class certification to the

putative class of “Care Management Employees” who preform duties such as data collection, data

entry, and utilization management); Mondragon v. Scott Farm, Inc., 2019 WL 489117, at *7

(E.D.N.C. 2019) (granting conditional class certification of agricultural laborers on a sweet potato

farm because the employees’ “working conditions … present a manageably similar factual

situation”); but see Purdham v. Fairfax County Pub. Schs., 629 F.Supp. 2d 544 (E.D.Va. 2009)

(denying conditional class certification when the proposed class consisted of employees including

security personnel, athletic coaches, after-school monitors, and ticket-collectors). Here, Plaintiff

has not established “at least a manageably similar factual setting with respect to [putative collective

members’] job requirements [or] pay provisions.” See Rosinbaum, 238 F. Supp. 3d at 743. Plaintiff

has failed to meet his burden and demonstrate that he and potential opt-in plaintiffs are similarly

situated.


                                          IV.     ORDER


        THEREFORE IT IS HEREBY ORDERED that:




            Case 3:20-cv-00626-DSC Document 23 Filed 06/17/21 Page 4 of 5
1. “Plaintiff’s Motion to Conditionally Certify a Collective Action, for Disclosure of

   Contract Information for Potential Opt-In Plaintiffs, and to Distribute Court-Approved

   Notice Pursuant to 29 U.S.C. 216(B)” is DENIED.

2. The Clerk is directed to send copies of this Memorandum and Order to the parties’

   counsel.


SO ORDERED.
                          Signed: June 17, 2021




 Case 3:20-cv-00626-DSC Document 23 Filed 06/17/21 Page 5 of 5
